DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment filed May 27, 2022 (hereinafter Amendment) which was filed in response to the Non-final Office Action of February 1, 2022 (hereinafter ‘latest Non-final’) after the Request for Continued Examination (R.C.E.) of December 9, 2021.
The claim objection and claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 made in the latest Non-final are withdrawn in view of the amendments made to the claims.

Response to Arguments
Applicant’s arguments made in the REMARKS section of the Amendment have been fully considered and are persuasive.  Therefore, all outstanding objections and rejections are withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The amendments made to Claim 1 on May 27, 2022 patentably distinguish the claim from the prior art of record in that the prior art reference combination of U.S. Patent Application Publication No. US 2010/0199736 A1 by Fujita et al. (hereinafter FUJITA) in view of U.S. Patent Application Publication No. US2004/0245323 A1 by Offer et al. (hereinafter OFFER) used to reject Claim 1 in the latest Non-final does not teach nor suggest applying the method where the obstructing part within the peening path is arranged at a distance from the obstructed region such that a free space is delimited between them as the amended claim language specifies.  The prior art reference combination of FUJITA in view of OFFER teaches machining away a cracked surface section which obstructs peening of an area directly underlying the cracked surface.
Japanese Patent Document No. JP 2006-346775 A by Mori et al. (hereinafter MORI), which was previously cited as pertinent prior art in the original Non-final Office Action of March 18, 2021, discloses ultrasonic shot peening of the J-weld connecting the outer surface of a pipe stand penetrating the inner surface of a nuclear reactor vessel wall by placing an enclosed shot peening area adjacent the inner wall surface such that it avoids parts of the reactor which may obstruct the peening path.  See Fig. 14 of MORI and Paragraphs [0079] through [0082] of the European Patent Office Espacenet English machine translation accompanying this notice.  In this way, MORI teaches many of the concepts which are employed by the method of the claimed invention.  However, it may be said that MORI teaches away from removing by machining obstructions which obstruct the peening path as the claimed method requires in that MORI teaches avoiding obstructions by modifying the peening path to work around obstructions, making removal of obstructions by machining unnecessary.  Therefore, it would be improper hindsight to combine the teachings of MORI with other prior art references of record which teach machining of obstructions to create an optimal peening path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725